DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211).
Regarding claims 1 and 3, Horvath, Jr. teaches a spraying apparatus (item 10, figure 1), used for connecting a high-pressure liquid supply device and thus receiving a high-pressure liquid delivered by a high-pressure pipe (item 32, figure 1, hose attachment means 32 is capable of being attached to a high-pressure liquid supply such as pressurized water) of the high-pressure liquid supply device, comprising: 
a container (item 12, figure 1), used for accommodating a detergent, having an accommodation space; 
a delivery pipe (item 50, figure 1), disposed in the container, extending into the detergent, having a delivery channel; 
a liquid-mixing fitting (item 14, figure 1), having a mixing channel (see annotated figure below) connected with the high-pressure pipe and the delivery channel, further connected to the accommodation space via the delivery channel, used for inhaling the detergent from the accommodation space and then conveying to the mixing channel via the delivery channel upon when the high-pressure liquid flows through the mixing channel, so as to mix the detergent and the high-pressure liquid into a detergent mixture; 
a pressurized fitting (item 56, figure 2), having an inner wall for defining there inside a pressurizing channel connected with the mixing channel, 
a foam-generating element (item 68, figure 2), connected with the pressurized fitting, used for forming a plurality of cleaning foams upon when the pressurized detergent mixture flows by (column 3, lines 37-42).
Horvath, Jr. teaches that the inner wall has a tapered section and a straight section orderly arranged in a pressuring direction (see annotated figure above) but does not explicitly teach that the tapered section and/or the straight section comprises at least one helical groove for pressurizing the detergent mixture to form a pressurized detergent mixture.
Kilich teaches another spray dispenser (figure 1) comprising a pressurized fitting (item 17, figure 2) that comprises a helical groove (item 38, figure 1) to enable swirling of the liquid that passes through the pressurized fitting (column 3, lines 29-46) to form a homogenous mixture of the liquid prior to the mixture being dispensed (column 1, lines 11-23).

    PNG
    media_image1.png
    1040
    861
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 of Horvath, Jr.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Horvath, Jr. as taught by Kilich to provide a helical groove in the tapered section or the straight section of the inner wall of the pressurized fitting to produce a swirling motion of the liquid that enters through the fitting through the liquid-mixing fitting to properly mix the liquids together and also to pressurize the liquid as a result of the swirling motion. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Regarding claim 6, Horvath, Jr. teaches a fluid-directing assembly (item 20, figure 1) connected with the foam-generating element (figure 2) for limiting a spray direction of the plurality of cleaning foams (column 3, lines 25-29, 43-49).
Regarding claims 8 and 9, Horvath, Jr. as modified by Kilich teaches the helical groove as discussed in detail in claim 1 above. However, the prior arts do not teach whether the helical groove is a rifling groove or a thread groove.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the helical groove of Horvath, Jr. in the pressurized fitting to be a rifled groove or a threaded groove or any other suitable shape or configruation as such modification an obvious matter of design choice. Furthermore, the helical groove will function in the same manner regardless of the rifled or threaded nature and applicant has not disclosed any reason for a particular configruation that solves any stated problem or is for any particular purpose.
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211) as applied to claim 1 above, further in view of Howorth et al. (“Howorth” hereinafter) (US PN 9,919,347).
Regarding claim 5, Horvath, Jr. teaches that the foam-generating element is a screen mesh but does not explicitly teach that it is a steel wool.
Howorth teaches another spray device comprising a metal wool mesh (items 29, 30, figure 8) as a foam generator in an outlet fitting of the spray device (column 6, lines 51-68: column 7, lines 1-6). However, Howorth is silent to the mesh being steel,
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Horvath, Jr. as taught by Howorth to use a metal mesh that is rolled together to form a foam generating element to aerate the liquid mixture being dispensed from the pressurized fitting. Furthermore, it would be obvious to choose steel as the material for the mesh because it is one of the most commonly available metals available and functions efficiently as a steel wool foam generator. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211) as applied to claim 1 above, further in view of Rhea (US PN 5,195,664).
Regarding claim 7, Horvath. Jr, teaches that delivery pipe but does not explicitly teach that the it includes a weight-balancing assembly disposed at the lower end of the delivery pipe. However, such weighted dip tubes are common in the art.
Furthermore, Rhea teaches a sprayer assembly comprising a dip tube (item 18, figure 1) connected with a sprayer head (item 12, figure 1) wherein there is a weight (item 20, figure 1) attached to the bottom end of the dip tube such that the dip tube can rest against the bottom wall of a container (item 10, figure 1)  regardless of the position of the bottle (column 4, lines 40-51).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a weighted delivery pipe in the invention of Horvath, Jr. as taught by Rhea in order to ensure that the delivery pipe is always submerged in the liquid contained in the container regardless of the position of the overall spray dispenser assembly. 

Response to Arguments
6.	Applicant's arguments filed 06/03/2022 regarding the rejection(s) of claim(s) 1, 3, and 5-9 under Horvath, Jr. Kilich, Howorth, and Rhea have been fully considered but they are not persuasive. 
7.	Applicant amended claim 1 with limitations from claims 2 and 4 and argued that Horvath, Jr. and Kilich cannot be combined to teach that the tapered section in the inner wall of the pressurized fitting comprises at least one helical groove. Applicant asserted that while Kilich teaches helical grooves in its pressurized fitting, one of ordinary skill in the art would not look to Kilich to modify Horvath, Jr. to add helical grooves in the pressurized fitting. 
8.	Examiner respectfully disagrees and would like to point out that Horvath, Jr. already teaches a pressurized fitting with an inner wall defining a pressurizing channel that is connected coaxially with the mixing channel and the inner wall has a tapered section and a straight section in the pressurizing direction. Horvath, Jr. is only void of having one of more helical grooves. While applicant argued that the spiral passages of Kilich are not coaxial with the swirl chamber, examiner would like to point out that Horvath, Jr. already teaches coaxial arrangement of the pressurizing channel and the mixing channel. Kilich is introduced to teach helical grooves to enable swirling of the liquid that passes through to the fitting to form a homogenous mixture that is dispensed (column 3, lines 29-46, column 1, lines 11-23). When combined properly, the resultant apparatus would teach a pressurized channel with a helical groove on its inner wall, where the mixing channel is arranged coaxial with the pressurized channel.
9.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
10.	Furthermore, applicant refers to the helical grooves 38 as exterior passages and asserts that one of ordinary skill in the art will not construct such grooves in the inner wall of the passage. Examiner disagrees and would like to point out that the helical grooves 38 in Kilich are placed in the interior cavity of the duct 35 as seen in figure 2. Kilich explicitly states using the grooves 38 to enable a swirling motion of the liquid as the liquid enters the swirl chamber 39 after exiting the grooves. Thus, Kilich provides more than sufficient motivation to provide helical grooves to enable swirling motion in the pressurized fitting of Horvath, Jr. 
11.	Applicant also argued that Kilich’s teaching that the spiral passages would enable a swirling motion of the liquid is not true and against the theory of fluid mechanics. However, applicant’s attaching of the Kilich based on fluid mechanics theory is not supported by any evidence beside mere claims. Examiner has relied on the prior art to reject the claims as best understood based on the disclosure of the prior arts. Applicant is free to provide evidentiary support to show that the prior arts would not perfom the way it has claimed and the combination of prior arts would not render the claim obvious. However, in absence of such evidence, applicant’s argument is not persuasive or provides any basis for overcoming Kilich.
12.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
13.	Contrary to applicant’s arguments, Kilich provides more than sufficient structure and motivation to modify Horvath, Jr. with by providing helical grooves in the inner wall of its pressurized fitting. Therefore, claim 1 remains rejected as discussed in detail above. Claims 3, ad 5-9 also remain rejected as discussed in detail above. 

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754